Citation Nr: 9914364	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-07 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran had active service from 
December 1945 to January 1947.

In his May 1998 substantive appeal (VA Form 9), the veteran 
requested a hearing before the Board at the RO.  In 
correspondence dated May 1998, the RO informed the veteran 
that a change in a travel Board hearing could be made up to 
two weeks in advance of the scheduled hearing if good cause 
is shown.  Further, the July 1998 letter that informed the 
veteran of his August 6, 1998 hearing again informed him that 
a change in the date of the hearing could be made up to two 
weeks prior to the hearing, and that any such request was to 
be sent to the RO.  

In correspondence to the RO dated July 15, 1998, the veteran 
requested that his hearing be delayed.  No clear reason was 
cited for the request, although he stated that his 
Congressman's office recommended that he seek a delay.  He 
said that the congressional office was awaiting reply to an 
inquiry on his behalf to the National Personel Records Center 
(NPRC).  There is no evidence on the face of that 
correspondence that would reflect when the RO received it.  
However, a date stamp shows that the Board received a 
facsimile copy on August 20, 1998, after the hearing was 
scheduled.  In any event, the veteran did not report for the 
hearing, and it does not appear that the July 15, 1998 
correspondence was incorporated in the claims file as of the 
August 6, 1998 hearing date.  

Relevant regulatory authority provides that in the event of 
the veteran's failure to appear at a hearing, the case will 
be processed as a withdrawal of a request for a Board 
hearing.  38 C.F.R. § 20.704(d) (1998).  In this claim, the 
record does not show that the RO received the veteran's 
request for a change in the date of the hearing two weeks 
prior to the hearing, and in any event, he did not provide 
the RO with any specific reason for the requested delay.  In 
light of the above facts, the Board, applying 38 C.F.R. 
§ 20.704(d), considers the veteran's hearing request 
withdrawn.  

FINDINGS OF FACT

1.  A March 1947 RO rating decision denied service connection 
for a skin disorder and a low back disorder.  The veteran did 
not appeal that decision.

2.  An October 1993 RO rating decision declined to reopen a 
previously denied claim for service connection for a skin 
disorder.  The veteran did not appeal that decision within 
one year of receiving notice of that decision.

3.  A January 1948 RO rating decision declined to reopen a 
previously denied claim for service connection for a low back 
disorder.  The veteran did not appeal that decision within 
one year of receiving notice of that decision.

4.  The veteran has not submitted any evidence during the 
pendency of this claim that would reflect that he had a skin 
disorder during service that continued to the present or that 
he currently has a low back disorder that is related to in-
service complaints of back pain.


CONCLUSIONS OF LAW

1.  The RO rating decision dated October 1993 which declined 
to reopen a claim for service connection for a skin disorder 
is final.  38 U.S.C.A. §§ 1131, 7104 (West 1991); 38 C.F.R. 
§§  3.303, 20.302, 20.1103 (1998).

2.  The RO rating decision dated January 1948 which declined 
to reopen a claim for service connection for a low back 
disorder is final.  38 U.S.C.A. §§ 1131, 7104 (West 1991); 
38 C.F.R. §§  3.303, 20.302, 20.1103 (1998).

3.  The evidence received since the RO rating decisions dated 
October 1993 and January 1948 that declined to reopen claims 
for service connection is not new and material, and the 
veteran's claims for those benefits have not been reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  In January 1947, the 
veteran filed a claim for service connection for a "bad 
back" and for athlete's foot.  The RO denied service 
connection for these disorders in March 1947 because the 
conditions were not found on the veteran's separation 
examination.  The veteran was provided notice of the RO's 
denial of service connection and his appellate rights in 
March 1947.  He did not appeal, and thus the RO's decision 
became final one year after the veteran was notified of the 
decision.  See 38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998); Person v. Brown 5 Vet. 
App. 449, 450 (1993).

A final decision under cannot be reopened and reconsidered by 
the VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999) and Elkins v. West, 
12 Vet. App. 203 (1999).

A January 1948 rating decision also confirmed and continued 
the denial of service connection for a back disorder, finding 
that service medical records did not show a back disability.  
The veteran was informed of that decision in February 1948, 
and he did not appeal.  That decision also became final one 
year after his notification of the decision.

Evidence available at the time of prior decisions includes 
the veteran's service medical records.  In pertinent part, 
the records show that the veteran was seen on clinical visits 
during 1946 for a sore back on June 9, for athlete's foot on 
July 11, for a boil or furuncle over the left eye on July 24 
with a mild recurrence on August 14, and for back sprain on 
August 20.  The veteran's January 1947 separation examination 
report noted that the veteran had normal skin and feet, and 
no musculoskeletal defects were shown.  The veteran then 
denied any injuries, operations or illnesses.

Other evidence available at the time of the October 1993 
rating decision which declined to reopen a claim for service 
connection for a skin disorder included various lay 
statements from the veteran, his wife, and friends.  In the 
aggregate, these statements recounted that the veteran had a 
skin rash after his service, and in a June 1958 statement, 
the veteran's wife stated that he had skin eruptions on his 
legs within a few days of his discharge from service.  She 
continued that the veteran first sought medical care in 
December 1947.  

A December 1947 letter from Joseph E. Brown, M.D. to the RO 
stated that he had been treating the veteran for possible 
fibrosis.  A June 1958 statement from Dr. Brown again related 
that the veteran had sought treatment from him and that it 
was his impression that the veteran had either psoriasis, 
fibrosis or lichen planus.  An August 1958 VA examination 
report noted two skin disorders, hypertrophic lichen planus 
of the leg and elbows, and dermatophytosis of the toes and 
feet.  Other evidence then available reflected ongoing 
complaints of skin problems.  Evidence received since the 
October 1993 rating decision consists of photocopies of 
previously submitted lay statements in August 1997.  No other 
information has been submitted.

As to the veteran's back disorder, evidence obtained since 
the January 1948 rating decision includes an August 1958 
statement from one of the veteran's friends, [redacted], 
relating that he worked with the veteran after the veteran's 
discharge from service.  Mr. [redacted] stated that the 
veteran had complaints of back pain quite often.  In 
addition, an August 1958 VA examination report noted that 
while the veteran had complaints of occasional aching pain in 
his low back, there was no localized tenderness at the time 
of the examination, and range of motion was normal.  X-rays 
reflected a normal lumbosacral spine.  In May 1998 
correspondence, the veteran informed the RO that he injured 
his back in service while riding a bus during leave in a 
motor vehicle accident.  In his VA Form 9, the veteran 
referred to another place the accident occurred.

In light of the above, the Board must find that the veteran 
has not submitted new and material evidence to reopen his 
previously denied claims.  The rationale behind the RO's 
initial denial of service connection for a skin disorder in 
March 1947 was the absence of a chronic skin problem during 
service.  Nothing submitted since the October 1993 rating 
decision would reflect that the veteran had a skin disorder 
in service which was medically linked to any current chronic 
skin disorder.  

Similarly, the rationale behind the original denial of 
service connection for a low back disorder was an absence of 
a chronic back disorder during service, taking into account, 
as in the case of the skin, the normal separation 
examination.  In this respect, the evidence received since 
the January 1948 decision that declined to reopen the claim 
does not reflect that the veteran currently has a low back 
disorder related to the in-service complaints.  There has 
never been any question that the veteran was seen within the 
year before his separation from service for back complaints 
and some skin conditions, and the Board does not dispute that 
the veteran may have even been injured while riding on a bus 
that was involved in a motor vehicle accident while on leave, 
as he has recently recalled, but no medical evidence has been 
submitted that would demonstrate that he currently has any 
low back disorder that is attributable to service or to his 
in-service complaints.  Such evidence, of course, which would 
medically link either a back or skin disorder to service, 
would likely be material to each of the veteran's claims.  

In light of the above, the Board finds that new and material 
evidence has not been submitted to reopen the previously 
denied claims for service connection for a skin disorder or a 
low back disorder.  

As to the veteran's recent request for an extension of time 
in connection with this appeal based on inquiries on his 
behalf to the NPRC, the RO in June 1958 requested all service 
medical records not previously furnished from the Army 
Records Center in St. Louis.  All available records were 
furnished the following month and, as reported in this 
decision, have been of record.  (Generally, only if the 
record showed that the service department records search was 
based on erroneous or incomplete information, as is not the 
case here, would VA be required to make additional requests 
for such records.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85-86 (1994).)  Any new service department records that are 
pertinent to these claims obtained by the veteran or an his 
behalf, of course, should promptly be submitted to the RO, 
and any favorable action based on such records would be as 
though the records were associated with the veteran's 
original compensation claim.  See 38 C.F.R. § 3.400(q)(2) 
(1998).  


ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for a skin 
disorder or a low back disorder, the veteran's claims are 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

